DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 1-4, 7, 9-10, 12-13, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani U.S. 2012/0265452 (herein referred to as “Ramadhyani”) and in view of Maurice U.S. 2004/0210212 (herein referred to as “Maurice”).
5.	Regarding Claim 1, Ramadhyani teaches a cryosurgery system comprising:
	a. a first cryoprobe (Fig. 1A, ref num 102) and a second cryoprobe (para 0028 “cabinet 108 is configured for enabling simultaneous connection of a plurality of cryoprobes 102”), the first cryoprobe and the second cryoprobe each including,
		a.1 a probe shaft having a distal section insertable in a patient (Fig. 1A, ref num 112), configured to receive a cryofluid for cooling and/or freezing the patient’s tissue (para 0017 “Fig. 1A illustrates cryosurgical system 100 comprising cryoprobe 102, cryogas source 104 for supplying a cryogas to cryoprobe 102, and controller 106 for controlling delivery of cryogas from cryogas source 104 to cryoprobe 102”), and
		a.2 a proximal coupler (Fig. 1A, ref num 116), at least a portion of the proximal coupler being electrically conductive, the proximal coupler being in electrical communication with the probe shaft (see Fig. 1A, connected to ref num 108);
	b. a first connection port being configured to receive and connect to the proximal coupler of the first cryoprobe (Fig. 1, ref num 130, see how ref num 116 fits into 130);
	d. a first connection port and the second connection port each being fluidly connected to a cryofluid supply line for receiving the cryofluid from a cryofluid source and delivering the cryofluid to the proximal coupler of the first cryoprobe and the proximal coupler of the second cryoprobe respectively (Fig. 1A, para 0017 “Fig. 1A illustrates cryosurgical system 100 comprising cryoprobe 102, cryogas source 104 for supplying a cryogas to cryoprobe 102, and controller 106 for controlling delivery of cryogas from cryogas source 104 to cryoprobe 102”),
	e. the electrically conductive portion of the proximal coupler of the first cryoprobe being insertable into the first connection port, and the electrically conductive portion of the proximal coupler of the second cryoprobe being insertable into the second connection port (Fig. 1A, as shown the cryoprobe is inserted to the connection port via the coupler); and
	Ramadhyani fails to explicitly teach:
	a.1 each probe shaft comprising an electrically-conductive material,
c. a second connection port being configured to receive and connect to the second cryoprobe,
	f. at least one electrical isolator configured to electrically isolate the proximal coupler of the first cryoprobe from the proximal coupler of the second cryoprobe,
	g. such that the probe shaft of the first cryoprobe is substantially electrically isolated from the probe shaft of the second cryoprobe, and
	h. the electrical isolator providing complete electrical insulation between the electrically conductive portion of at least one proximal coupler and a corresponding connection port into which the at least one proximal coupler is insert, the corresponding connection port being the first connection port or the second connection port.
	However, since Ramadhyani teaches a plurality of probes (para 0028 “cabinet 108 is configured for enabling simultaneous connection of a plurality of cryoprobes 102”), and that the cryoprobe has a connection port configured to received and connect the cryoprobe (Fig. 1A, para 0017), then it would have been obvious to one of ordinary skill in the art to have included a second connection port for the second cryoprobe in the plurality of cryoprobes as taught by Ramadhyani in order to provide the connection of the system to the second cryoprobe.
	Maurice teaches a cryosurgery system (Fig. 5), which contains a cryoprobe (Fig. 5, ref num 10).  The shaft of the cryoprobe comprises an electrically conductive material (para 0032 “member 16 may be constructed of an electrically conductive material, such as surgical steel”, also see Fig. 5), and the system contains an electrical isolator (Fig. 5, ref num 38) configured to electrically isolate the proximal coupler of the first cryoprobe and a corresponding connection port into which the at least one proximal coupler is inserted (para 0034-0035, Fig. 5, ref nums 38, 40, and 42).  Since the insulator covers the cyroprobe, it is understood that this insulates it from the surrounding tissue and system (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramadhyani to have incorporated the electrically conductive material as well as the electrical isolator in order to isolate the plurality of probes from one another and limit electrical communication between them. 

6.	Regarding Claim 2, Ramadhyani teaches an electrical connection between the first connection port and the second connection port (this is done via cabinet ref num 108, para 0028 “cabinet 108 is configured for enabling simultaneous connection of a plurality of cryoprobes 102”, in which each cryoprobe has its own connection port, see Fig. 1A).

7.	Regarding Claims 3 and 4, Ramadhyani fails to teach the electrical isolator is at least one isolating sleeve, positioned within the first connection port or the second connection port, configured to electrically isolate the proximal coupler of the first cryoprobe from the electrical connection between the first connection port and the second connection port, and wherein the at least one isolating sleeve comprises an electrically non-conductive polymer
	Maurice teaches the electrical isolator is at least one isolating sleeve (ref num 38), positioned within a connection port (see Fig. 5, ref num 38 is within ref num 42) configured to electrically isolate the proximal coupler of the first cryoprobe from the electrical connection between the first and second connection ports (para 0034 “electrical insulating material may be non-conducting rubber, plastic, or other polymer capable of shielding tissue adjacent the insulating material”).  Since the insulator covers the cyroprobe, it is understood that this insulates it from the surrounding tissue and system (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramadhyani to have incorporated the electrically conductive material as well as the electrical isolator in order to isolate the plurality of probes from one another and limit electrical communication between them. 

8.	Regarding Claim 7, Ramadhyani teaches an electrical circuit (Fig. 1A, ref num 134) configured to detect and/or quantify an electrical potential or other electrical signal on the proximal coupler of the first or second cryoprobe or to detect an electrical interaction between the probe shaft of the cryoprobe (para 0021 “communication interface 140 provides a data transfer path between module 134 and controller 106”) and an electrical component within the cryoprobe (para 0018 “as illustrated in this exemplary embodiment, optional electrical heater 128 is integrated with heat-exchanger 126 to provide heating of head 112. In other embodiments, optional electrical heater 128 is positioned elsewhere in cryoprobe 102 to provide heating of head 112”).

9.	Regarding Claim 9, Ramadhyani teaches at least one of the first cryoprobe and the second cryoprobe comprises the electrical component housed within the probe shaft (para 0018, Fig. 1A, ref nums 128, 126, and 112).

10.	Regarding Claim 10, Ramadhyani teaches a control system (Fig. 1A, ref num 106) that permits supply of the cryofluid to the first cryoprobe and/or the second cryoprobe so as to selectively freeze a tissue (para 0019, para 0028 “via controller 106, to tailor parameters such as cryogen flow times”, also see para 0003 “cryoprobes are well known devices used for therapeutic freezing”).
	
	

11.	Regarding Claim 12, Ramadhyani teaches the at least one isolating sleeve is positioned such that when the proximal coupler of the first cryoprobe is connected to the first connection port, the electrical isolator is positioned between a flow control valve connection to the proximal coupler and walls of the first connection port (as modified Ramadhyani contains the isolating sleeve, and see Fig. 1A, ref num 148 is the flow control valve).
	
12.	Regarding Claim 13, Ramadhyani teaches a cryosurgery system comprising:
	a. one or more cryoprobes (Fig. 1A, ref num 102), each cryoprobe comprising:
		a.1 a probe shaft having a distal section insertable into a patient (Fig. 1A, shaft of 102, 110 inserted into patient), and configured to receive a cryofluid for cooling and/or freezing the patient’s tissue (Fig. 1A, ref num 104, para 0017 “cryogas source 104 is located….comprises distal portion 110 including treatment head 112 coolable by delivery thereto of a cryogas”);
		a.2 an electrical component housed within the probe shaft (para 0018 “as illustrated in this exemplary embodiment, optional electrical heater 128 is integrated with heat-exchanger 126 to provide heating of head 112. In other embodiments, optional electrical heater 128 is positioned elsewhere in cryoprobe 102 to provide heating of head 112”),
		a.3 a proximal coupler in electrical communication with a corresponding cryoprobe shaft (Fig. 1A, ref num 116);
	b. one or more connection ports, each connection port being connectable to the proximal coupler of the corresponding cryoprobe (Fig. 1, ref num 130, see how ref num 116 fits into 130),
	c. an electrical circuit configured to (Fig. 1A, ref num 134):
		c.1 detect and/or quantify an electrical potential on the proximal coupler, or detect an electrical interaction between the probe shaft of the cryoprobe and the electrical component within the cryoprobe (para 0021 “communication interface 140 provides a data transfer path between module 134 and controller 106”).
	Ramadhyani fails to teach the electrically conductive material.
	Maurice teaches a cryosurgery system (Fig. 5), which contains a cryoprobe (Fig. 5, ref num 10).  The shaft of the cryoprobe comprises an electrically conductive material (para 0032 “member 16 may be constructed of an electrically conductive material, such as surgical steel”, also see Fig. 5), and the system contains an electrical isolator (Fig. 5, ref num 38) configured to electrically isolate the proximal coupler of the first cryoprobe and a corresponding connection port into which the at least one proximal coupler is inserted (para 0034-0035, Fig. 5, ref nums 38, 40, and 42).  Since the insulator covers the cyroprobe, it is understood that this insulates it from the surrounding tissue and system (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramadhyani to have incorporated the electrically conductive material as well as the electrical isolator in order to isolate the plurality of probes from one another and limit electrical communication between them. 


13.	Regarding Claim 17, Ramadhyani teaches the electrical circuit comprises electrically-conductive bearings that are resiliently biased into electrical contact with the probe shaft of a cryoprobe or the one or more cryoprobes (Fig. 1A, ref num 132, para 0019).

14.	Regarding Claims 18 and 19, Ramadhyani teaches each connection port comprise a flow control valve (Fig. 1A, ref num 148), configured to be in electrical connection with the proximal coupler when connected to the port (Fig. 1A, ref num 148 is in electrical connection with ref num 116).

15.	Regarding Claim 20, Ramadhyani teaches the electrical circuit is configured to measure voltage of the probe shaft and/or electrical resistance between the probe shaft and the electrical component of the corresponding cryoprobe (para 0027).

16.	Regarding Claim 21, Ramadhyani teaches the electrical circuit is configured to detect electrical signals during operation of the electrical component of the cryoprobe (para 0027).

17.	Regarding Claim 22, Ramadhyani teaches a connector interface (Fig.1 A, ref num 130) for a cryosurgery system for connecting one or more cryoprobes to a cryofluid supply (Fig. 1A, ref nums 102 and 104), each cryoprobe having a probe shaft (ref num 102 contains a shaft) and a proximal coupler for coupling the cryoprobe to a connection port (fig. 1A, ref num 116), the connector interface comprising:
	a. a plurality of connection ports, each connection port being connectable to the proximal coupler of a corresponding cryoprobe to place the cryoprobe in fluid communication with the cryofluid supply (see Fig. 1A, ref num 103 contains multiple ports, and fluidly connects ref num 104 to 102),
	c. an electrical circuit configured to detect and/or quantify an electrical potential on the probe shaft or detect an electrical interaction between the probe shaft and an electrical component within the cryoprobe (para 0021 “communication interface 140 provides a data transfer path between module 134 and controller 106”; para 0018 “as illustrated in this exemplary embodiment, optional electrical heater 128 is integrated with heat-exchanger 126 to provide heating of head 112. In other embodiments, optional electrical heater 128 is positioned elsewhere in cryoprobe 102 to provide heating of head 112”).	
Ramadhyani fails to teach:
	b. one or more of the connection ports comprising an electrical isolator configured to insulator the proximal coupler of a cryoprobe from the connection port.
	Maurice teaches a cryosurgery system (Fig. 5), which contains a cryoprobe (Fig. 5, ref num 10).  The shaft of the cryoprobe comprises an electrically conductive material (para 0032 “member 16 may be constructed of an electrically conductive material, such as surgical steel”, also see Fig. 5), and the system contains an electrical isolator (Fig. 5, ref num 38) configured to electrically isolate the proximal coupler of the first cryoprobe and a corresponding connection port into which the at least one proximal coupler is inserted (para 0034-0035, Fig. 5, ref nums 38, 40, and 42).  Since the insulator covers the cyroprobe, it is understood that this insulates it from the surrounding tissue and system (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramadhyani to have incorporated the electrically conductive material as well as the electrical isolator in order to isolate the plurality of probes from one another and limit electrical communication between them. 

18.	Regarding Claim 23, Ramadhyani fails to teach the electrical isolator comprises an isolating sleeve configured to insulate the proximal coupler of one of the cryoprobes from a respective connection port.
Maurice teaches the electrical isolator is at least one isolating sleeve (ref num 38), positioned within a connection port (see Fig. 5, ref num 38 is within ref num 42) configured to electrically isolate the proximal coupler of the first cryoprobe from the electrical connection between the first and second connection ports (para 0034 “electrical insulating material may be non-conducting rubber, plastic, or other polymer capable of shielding tissue adjacent the insulating material”).  Since the insulator covers the cyroprobe, it is understood that this insulates it from the surrounding tissue and system (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramadhyani to have incorporated the electrically conductive material as well as the electrical isolator in order to isolate the plurality of probes from one another and limit electrical communication between them. 

19.	Regarding Claim 24, Ramadhyani teaches the electrical circuit comprises a sensor configured to be in electrical communication with each corresponding cryoprobe shaft when a proximal coupler of a cryoprobe of the one or more cryoprobes is connected to a connection port of the plurality of connection ports (para 0020, ref num 134 contains sensors that provides communication of the data between controller 106 and the probe).

20.	Claim(s) 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani and Maurice, and in view of Abboud U.S. 2005/0228367 (herein referred to as “Abboud”).
Regarding Claim 8, Ramadhyani fails to teach the electrical circuit comprises an electrically conductive probe, electrically isolated from the connection port and in electrical connection with the proximal coupler.
	Abboud teaches a cryosurgery system (Figs. 1 and 5) in which the system contains an electrical circuit (ref num 68) that comprises an electrically conductive probe (ref num 68 is made up of a wire that forms a probe), which is electrically isolated from the connection port and in electrical connection with the proximal coupler (para 0030 “leak detectors may include an insulated length of duplex wire…leak detectors may be in electrical communication with the console 10 and can provide a signal output”).  The insulation is provided in order to avoid unwanted electrical connections, but is electrically connected at the coupler in order to provide communication to the system of the data and signals collected at the working end (para 0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramadhyani and modified the electrical circuit such as the circuit embodied in Abboud in order to provide an accurate communication of the desired signals to the system.

21.	Regarding Claim 14, Ramadhyani fails to teach the electrical circuit comprises a plurality of electrically conductive probes each probe being electrically coupled to a corresponding probe shaft of a cryoprobe of the one or more cryoprobes so as to measure electrical signals of the probe shaft.
Abboud teaches a cryosurgery system (Figs. 1 and 5) in which the system contains an electrical circuit (ref num 68) that comprises an electrically conductive probe (ref num 68 is made up of a wire that forms a probe), which is electrically isolated from the connection port and in electrical connection with the proximal coupler (para 0030 “leak detectors may include an insulated length of duplex wire…leak detectors may be in electrical communication with the console 10 and can provide a signal output”).  The insulation is provided in order to avoid unwanted electrical connections, but is electrically connected at the coupler in order to provide communication to the system of the data and signals collected at the working end (para 0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramadhyani and modified the electrical circuit such as the circuit embodied in Abboud in order to provide an accurate communication of the desired signals to the system.

22.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ramadhyani and Maurice, and in view of Amir U.S. 7,850,682 (herein referred to as “Amir”).
23.	Regarding Claim 11, Ramadhyani fails to teach the cryosurgery system is positionable proximal to a magnetic resonance imaging (MRI) system that permits imaging to guide insertion of at least one of the first and second cryoprobes into the patient, at least one of the first and second cryoprobes comprising components that are configured to develop reactive effects when exposed to magnetic resonance (MR) signals generated by the MRI system.
	Amir teaches a system of cryosurgery which is guided by an MRI (abstract).  The cryoprobe (Fig. 5, ref num 300) is positioned proximal to an MRI system that permits imaging to guide the insertion of the probes (Fig. 4, ref num 200, MRI system, see Fig. 3), in which the cryoprobes comprise components configured to develop reactive effects when exposed to MR signals (Col. 15 lines 25-26, the cyroprobes are compatible with the MRI system).  This system is used in order to properly guide the cryosurgery system to the correct target site and avoid destroying healthy tissue (Col. 2 lines 14-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramadhyani in order to incorporate the MRI system as taught by Amir in order to provide a guiding system to the proper treatment site for the treating of the tissue.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794